Citation Nr: 1417010	
Decision Date: 04/16/14    Archive Date: 04/24/14

DOCKET NO.  12-01 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for lymphoma with Waldenstrom's macroglobulinemia.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

The Veteran and Mr. C.B. 


ATTORNEY FOR THE BOARD

J. Nilon, Counsel

INTRODUCTION

The Veteran served on active duty from October 1979 to February 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi that in relevant part denied service connection for lymphoma with Waldenstrom's macroglobulinemia.

The RO in Winston-Salem, North Carolina, is VA's current Agency of Original Jurisdiction (AOJ).

In March 2014 the Veteran and her ex-spouse, Mr. C.B., testified before the undersigned Veterans Law Judge in a videoconference hearing from the Winston-Salem RO.  A transcript of the hearing is associated the Veteran's file in Virtual VA.

 Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on her part.


REMAND

In her present claim, submitted in February 2009, the Veteran asserted she had contracted lymphoma due to exposure to ionizing radiation while performing duties as a Nike-Hercules missile crewmember.  The October 2009 rating decision on appeal denied service connection based on a determination that exposure to ionizing radiation in service was not shown.

The Veteran submitted a Statement in Support of Claim in November 2009 in which she asserted an alternative theory of causation; specifically, that lymphoma may be related to exposure in service to trichloroethylene (TCE), a chemical solvent she asserts was used to clean, degrease and lubricate the Nike missiles.  The AOJ's subsequent Statement of the Case (SOC) in November 2011 did not address this alternative theory of causation.  

An appellant's alternative theories of entitlement to service connection are encompassed within a single claim.  Roebuck v. Nicholson, 20 Vet. App. 307 (2006); see also Bingham v. Principi, 18 Vet. App. 470, 474 (2004), aff'd 421 F.3d 1346 (Fed. Cir. 2005).  The Board finds the case must be remanded at this point so that the AOJ may develop and adjudicated the Veteran's newly-raised theory of causation in the first instance.

Accordingly, the case is REMANDED for the following action:

1.  Invite the Veteran to submit any additional lay or medical evidence relating to her reported in-service radiation exposure as well as her in-service exposure to chemicals, to include trichloroethylene (TCE), a chemical solvent she asserts was used to clean, degrease and lubricate the Nike missiles.  The Veteran should be afforded a reasonable period of time to submit this evidence.

2.  After physically or electronically associating any pertinent, outstanding records with the claims folder, the RO must schedule the Veteran for a VA examination to determine whether it is at least as likely as not that she has lymphoma that was caused or aggravated by any in-service exposure to toxic chemicals, to specifically include the claimed lymphoma with Waldenstrom's macroglobulinemia was caused by such exposure.

The examiner must opine as to whether the Veteran's lymphoma is related to or had its onset in service or became manifest within one year of her discharge from active duty.

The examiner must also opine as to whether it is at least as likely as not that the Veteran's lymphoma is related to any in-service chemical exposure.

All findings and conclusions must be set forth in a report.

3.  Then, readjudicate the claim in consideration of all relevant evidence obtained since the November 2011 SOC.  The AOJ must address both of the Veteran's theories of causation; i.e., exposure to toxic chemicals and/or exposure to ionizing radiation.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the RO should furnish to the Veteran and her representative an SSOC and afford them the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.  

By this remand the Board intimates no opinion regarding any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim has been advanced on the Board's docket and must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

